Fourth Court of Appeals
                              San Antonio, Texas

                                   JUDGMENT
                                 No. 04-13-00189-CV

                                 Gustavo OBREGON,
                                      Appellant

                                          v.

                       Rudolfo MERCADO and Carlos Mercado,
                                   Appellees

                From the County Court At Law No. 1, Webb County, Texas
                          Trial Court No. 2012CVD00029-L1
                    Honorable Alvino (Ben) Morales, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ANGELINI, AND JUSTICE CHAPA

    In accordance with this court’s opinion of this date, this appeal is DISMISSED. We
ORDER that appellant, Gustavo Obregon, bear all costs of this appeal.

      SIGNED June 5, 2013.


                                           _________________________________
                                           Luz Elena D. Chapa, Justice